1                                                                     JS-6
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         CENTRAL DISTRICT OF CALIFORNIA
7
                                               )
8    RALPH RONDA, et al.,                      ) Case No.: CV 3119-DMG (MRWx)
                                               )
9                            Plaintiffs,       )
                                               )
10               v.                            )
                                               ) JUDGMENT
11                                             )
     PRD, LLC, et al.,                         )
12                                             )
                                               )
13                                             )
                             Defendants.       )
14                                             )
                                               )
15                                             )
16
17         The Court having granted the motion to dismiss of Defendants Rushmore Loan
18   Management Services LLC and MTGLQ Investors [Doc. # 10], joined by Defendant
19   Quality Loan Services Corporation [Doc. # 12],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of all Defendants and against Plaintiffs Ralph Ronda and Gladys Ronda.
22
23   DATED: May 31, 2019
24                                                            DOLLY M. GEE
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28



                                               -1-
